DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021, has been entered.

Acknowledgments
In the reply, filed on May 7, 2021, Applicant amended claims 1, 4, and 7.
Currently, claims 1, 3, 4, 6-9, 11, 12, 15-18, 20-24, and 26-29 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 9,051,100).
	In regards to claim 1, Suzuki teaches a mixing vial (Figures 1-6, beverage bottle 100) comprising: 
a vessel (bottle body 210), the vessel including an open end, a closed end opposite and spaced apart from the open end, and at least one side wall extending from the open end to the closed end, wherein the closed end and the at least one side wall are formed as a single piece (Figure 1), wherein a hollow interior chamber is defined by the at least one side wall and the closed end, the open end comprising a neck, the neck having distal and proximal open ends (Figure 2)
a stopper (inner cylinder member 20), the stopper comprising a hollow interior chamber with an open proximal end, a closed distal end, and a stopper side wall extending from the open proximal end to the closed distal end, wherein the closed distal end and the stopper side wall are a single piece (Figure 2), said stopper being positioned in a sealing relationship in said neck (Figure 3)
a dislodgeable plug (bottom cover member 40), the dislodgeable plug positioned in and sealing said open proximal end of the hollow interior chamber of the stopper (Figure 3), wherein the entire dislodgeable plug is fully dislodgeable as a single piece from the open proximal end of the stopper (Figure 6)
Suzuki does not teach “wherein the dislodgeable plug may be dislodged by a syringe needle to effect mixing of contents of the interior chamber of the stopper and the interior chamber of the vessel”; however, such is understood as functional language not required to be taught by Suzuki in order to anticipate claim 1, due to the claim term “may be” being understood as “might be” or 
	In regards to claim 16, Suzuki teaches wherein the stopper comprises an elastomeric plastic (column 8, lines 12-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1 above, and further in view of Just (US 2015/0165124).
	In regards to claim 3, Suzuki teaches wherein the contents of said interior chamber of the vessel comprises a solvent such as a liquid oral medicine or water, and said contents of said interior chamber of said stopper comprises a powdered or granular oral medicine (column 15, lines 28-34); however, Suzuki does not specifically teach wherein the contents of said interior chamber of the vessel comprises an anesthetic drug, and said contents of said interior chamber of said stopper comprises a buffering reagent. Just teaches a mixing vial (Figures 2A-2B) wherein contents of an interior chamber of a vessel (body 12) comprises an anesthetic drug (lidocaine 16), and contents of an interior chamber of a stopper (body 24) comprises a buffering reagent .

Claims 4, 6, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2,244,969), and further in view of Just.
	In regards to claim 4, Smith teaches a mixing vial (Figures 5-7, ampoule 73) for use in a cartridge syringe, said mixing vial comprising: 
a vessel (body portion 74), the vessel comprising a hollow interior chamber with proximal and distal ends, a neck at the proximal end, the neck having distal and proximal open ends (Figure 5)
a stopper-piston (stopper 76), the stopper-piston comprising a hollow interior chamber with an open distal end and a closed proximal end, and the entire stopper-piston being slidably positioned in a sealing relationship with said neck, wherein the entire stopper-piston is slidable from a first position (Figure 5) to a second position (stopper 76 moved during ejection of liquid from ampoule 73), wherein the entire stopper-piston is adjacent the proximal end of the vessel when in the first position (Figure 5), and wherein the entire stopper-piston is closer to the distal end of the vessel than to the proximal end 
a dislodgeable plug (disk member 78) sealing said open distal end of said hollow interior chamber of the stopper-piston (Figure 5), wherein the entire dislodgeable plug is fully dislodgeable as a single piece from the open distal end of the stopper-piston (Figure 6)
wherein said stopper-piston comprises a flange (Figure 5)
Smith does not teach the dislodgeable plug positioned in said open distal end of said hollow interior chamber of the stopper-piston and whether the flange is radially inwardly extending with an inward facing annular groove that receives an edge of the dislodgeable plug. Just teaches a mixing vial (Figures 5A-5C) wherein a dislodgeable plug (separating member 38) is positioned in and sealing an open end of a hollow interior chamber of a stopper-piston (body 24) and wherein the stopper-piston comprises a radially inwardly extending flange with an inward facing annular groove (groove in the body 24) (Figures 5B-5C) that receives an edge of the dislodgeable plug (Figure 5A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vial, of Smith, with the dislodgeable plug positioned in said open end of said hollow interior chamber of the stopper-piston and with the flange being radially inwardly extending with an inward facing annular groove, as taught by Just, as such will receive the plug such that the stopper-piston houses the plug in order to prevent any small particles from being loose within the vial (paragraph [0046).
	In regards to claim 6, in the modified vial of Smith and Just, Smith teaches making fresh anaesthetic solutions (page 1, column 1, lines 3-6); however, Smith is silent about wherein said interior chamber of said vessel comprises an anesthetic, and said interior chamber of said 
	In regards to claim 18, in the modified vial of Smith and Just, Smith teaches wherein the cartridge syringe comprises a dental syringe, the vessel comprising a shape that allows use with the dental syringe (Figure 5).
	In regards to claim 20, in the modified vial of Smith and Just, Smith teaches wherein the distal end of the vessel is open and sealed by a sealing cap (stopper 75) (Figure 5).  
	In regards to claim 21, in the modified vial of Smith and Just, Smith teaches wherein the stopper-piston comprises rubber (page 2, column 2, line 59).
	In regards to claim 22, in the modified vial of Smith and Just, Smith teaches wherein the stopper-piston slides within the hollow interior chamber of the vessel (stopper 76 moved during ejection of liquid from ampoule 73).

	In regards to claim 24, in the modified vial of Smith and Just, Smith teaches making fresh anaesthetic solutions (page 1, column 1, lines 3-6); however, Smith is silent about wherein said interior chamber of said vessel comprises an anesthetic, and said interior chamber of said stopper-piston comprises a buffering reagent, and the anesthetic and the buffering reagent are mixed. Just teaches a mixing vial (Figures 1A-1B) wherein an interior chamber of a vessel (body 12) comprises an anesthetic (anesthetic 16), and an interior chamber of a stopper-piston (second chamber body 24 and plunger 32) comprises a buffering reagent (buffer 28) (paragraph [0029]), and the anesthetic and the buffering reagent are mixed (paragraph [0036]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said interior chamber of said vessel and said interior chamber of said stopper-piston, of the modified vial of Smith and Just, to comprise an anesthetic and a buffering reagent, respectively, and the anesthetic and the buffering reagent are mixed, as taught by Just, as anesthetic drugs, such as lidocaine, are used in modern dentistry to produce profound anesthesia for several hours (paragraph [0006]), and buffering reagents, such as sodium bicarbonate, alleviate the pain experienced by local anesthetic drug injections by alkalizing the anesthetic drugs (paragraph [0007]).

Claims 7, 9, 11, 12, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al (US 2,238,582), and further in view of Just.
In regards to claim 7, Dickinson et al teaches a mixing vial (Figures 1-5, cartridge) for use in a cartridge syringe, said mixing vial comprising: 
a vessel (tube 6), the vessel comprising a hollow interior chamber with proximal and distal ends, a neck on the distal end, the neck having distal and proximal open ends (Figure 2)
a piston (plug 12), the piston slidably positioned in the proximal end of said hollow interior chamber of the vessel (page 1, column 2, lines 12-15)
a stopper (plug 1 with cylinder 8 omitted) (page 1, column 1, lines 54-55, to column 2, lines 1-2), the stopper including an open proximal end, a closed distal end opposite and spaced apart from the open proximal end, and at least one stopper side wall extending from the open proximal end to the closed distal end, wherein the closed distal end of the stopper and the at least one stopper side wall are formed as a single piece, wherein a hollow interior chamber is defined by the at least one stopper side wall and the closed distal end, the stopper being positioned in a sealing relationship with said neck (Figure 3)
a dislodgeable plug (disc 4), the dislodgeable plug sealing said open proximal end of said hollow interior chamber of the stopper (with cylinder 8 omitted, disc 4 would seal the open proximal end of plug 1) (page 1, column 1, lines 54-55, to column 2, lines 1-2), wherein the entire dislodgeable plug is fully dislodgeable as a single piece (Figure 4) from the open proximal end of the stopper (with cylinder 8 omitted, disc 4 would fully dislodge from the open proximal end of plug 1) (page 1, column 1, lines 54-55, to column 2, lines 1-2)
wherein said dislodgeable plug may be dislodged by a syringe needle (Figures 3-4)
Dickinson et al does not teach the dislodgeable plug positioned in said open proximal end of said hollow interior chamber of the stopper. Just teaches a mixing vial (Figures 5A-5C) wherein a dislodgeable plug 38 is positioned in and sealing an open proximal end of a hollow interior chamber of a stopper 24 (Figure 5A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vial, of Dickinson et al, with the dislodgeable plug positioned in said open proximal end of said hollow interior chamber of the stopper, as taught by Just, as such will receive the plug such that the stopper houses the plug in order to prevent any small particles from being loose within the vial (paragraph [0046).
	In regards to claim 9, in the modified vial of Dickinson et al and Just, Dickinson et al teaches wherein the vessel has an interior diameter that is uniform (Figure 2).
	In regards to claim 11, in the modified vial of Dickinson et al and Just, Dickinson et al teaches the stopper comprising a flange (Figure 3); however, Dickinson et al does not teach whether the flange is radially inwardly extending, wherein the flange comprises an inward facing annular groove that receives an edge of the dislodgeable plug. Just teaches the stopper comprising a radially inwardly extending flange, wherein the flange comprises an inward facing annular groove (groove in the body [24]) (Figures 5B-5C) that receives an edge of the dislodgeable plug (Figure 5A). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified vial, of Dickinson et al and Just, with the flange being radially inwardly extending with an inward facing 
	In regards to claim 12, in the modified vial of Dickinson et al and Just, Dickinson et al teaches wherein said interior chamber of said vessel comprises a carrier or diluent, and said interior chamber of said stopper comprises anaesthetics (page 1, column 1, lines 7-13, and column 2, lines 8-11); thus, Dickinson et al does not teach wherein said interior chamber of said vessel comprises an anesthetic, and said interior chamber of said stopper comprises a buffering reagent. Just teaches a mixing vial (Figures 2A-2B) wherein an interior chamber of a vessel (body 12) comprises an anesthetic (lidocaine 16), and an interior chamber of a stopper (body 24) comprises a buffering reagent (sodium bicarbonate 28) (paragraph [0039])(Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said interior chamber of said vessel and said interior chamber of said stopper, of the modified vial of Dickinson et al and Just, to comprise an anesthetic and a buffering reagent, respectively, as taught by Just, as anesthetic drugs, such as lidocaine, are used in modern dentistry to produce profound anesthesia for several hours (paragraph [0006]), and buffering reagents, such as sodium bicarbonate, alleviate the pain experienced by local anesthetic drug injections by alkalizing the anesthetic drugs (paragraph [0007]).
	In regards to claim 26, in the modified vial of Dickinson et al and Just, Dickinson et al teaches the stopper further comprising a radially outwardly extending annular flange (Figure 3).
	In regards to claim 27, in the modified vial of Dickinson et al and Just, Dickinson et al teaches that the stopper comprises rubber (page 2, column 1, lines 57-58).\

	In regards to claim 29, in the modified vial of Dickinson et al and Just, Dickinson et al teaches wherein said interior chamber of said vessel comprises a carrier or diluent, and said interior chamber of said stopper comprises anaesthetics (page 1, column 1, lines 7-13, and column 2, lines 8-11); thus, Dickinson et al does not teach wherein said interior chamber of said vessel comprises an anesthetic, and said interior chamber of said stopper comprises a buffering reagent, and the anesthetic and the buffering reagent are mixed. Just teaches a mixing vial (Figures 2A-2B) wherein an interior chamber of a vessel (body 12) comprises an anesthetic (lidocaine 16), and an interior chamber of a stopper (body 24) comprises a buffering reagent (sodium bicarbonate 28), and the anesthetic and the buffering reagent are mixed (paragraphs [0039][0040])(Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify said interior chamber of said vessel and said interior chamber of said stopper, of the modified vial of Dickinson et al and Just, to comprise an anesthetic and a buffering reagent, respectively, and the anesthetic and the buffering reagent are mixed, as taught by Just, as anesthetic drugs, such as lidocaine, are used in modern dentistry to produce profound anesthesia for several hours (paragraph [0006]), and buffering reagents, such as sodium bicarbonate, alleviate the pain experienced by local anesthetic drug injections by alkalizing the anesthetic drugs (paragraph [0007]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al and Just, as applied to claim 7 above, and further in view of McLaughlin (US 2,705,956).
In regards to claim 8, in the modified vial of Dickinson et al and Just, Dickinson et al does not teach wherein the piston comprises a hollow recess in a distal face. McLaughlin teaches a mixing vial (Figure 1) wherein a piston (stopper 18) comprises a hollow recess (recess [20]) in a distal face. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the piston, of the modified vial of Dickinson et al and Just, to comprise a hollow recess in a distal face, as taught by McLaughlin, as such will provide an annular flange so that the pressure on the inside of the vessel acting in accordance with the normal obturation principles of such pistons tends to force the same out against the inner walls of the vessel and thus provides the maximum obturation (column 2, lines 37-39)(column 2, lines 26-36).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1 above, and further in view of Elliott (US 6,003,728).
	In regards to claim 15, Suzuki does not teach wherein the stopper has an inward facing annular groove that receives an edge of the dislodgeable plug, as Suzuki teaches wherein the stopper has a lower end ridge 25 that receives a swollen portion 47 of the dislodgeable plug (Figure 3). Elliott teaches a mixing vial (Figures 1-7) wherein a stopper (insert sleeve 26) has an inward facing annular groove (peripheral groove 84) that receives an edge (annular bead 82) of a dislodgeable plug (bottom end closure member 60) (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stopper, of the vial of Suzuki, to have an inward facing annular groove that receives an edge of the dislodgeable plug, as taught by Elliott, as such provides a seal to prevent leakage of the contents of the vessel into the contents within the interior chamber of the stopper and/or to .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1 above, and further in view of Haber et al (US 5,593,028).
	In regards to claim 17, Suzuki does not teach wherein the dislodgeable plug comprises Polytetrafluoroethylene, as Suzuki teaches wherein the dislodgeable plug comprises dimethylpolysiloxane (column 8, lines 12-16). Haber et al teaches a mixing vial (Figures 1-3B) wherein a dislodgeable plug (plug [34]) comprises Polytetrafluoroethylene (column 4, lines 44-45). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dislodgeable plug, of the vial of Suzuki, to comprise Polytetrafluoroethylene, as such as a lubricious material will minimize friction within the hollow interior chamber of the stopper (column 4, lines 44-45).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 6-9, 11, 12, 15-18, 20-24, and 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783